Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).
3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Double Patenting

4. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or non-provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
a. Claims 1-20 of instant application are non-provisionally rejected on the ground non-statutory obviousness-type double patenting as being over claims 1-16 of application No. 16/940240 (Pat: 11238248) and unpatentable over claims 1-20 of application No. 15/250632 (Pat: 10242239) and also unpatentable over claims 1, 3-19 of application No. 16/297526 (Pat: 10726217). Although the conflicting claims are not identical, they are not patentable distinct from each other because both the claims of the instant application and the claims of the parent application are almost the same in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
b. Parent application includes additional limitations. As a result, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentable distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentable distinct from, an earlier claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species  claims preclude issuance of generic application claims”)    
c. An omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before. In re KARLSON(CCPA) 136 USPQ 184 (1963). Claim 1 of instant Application is broader in scope than claim 1 of the parent case. Therefore claim 1 of this application is obvious over claim parent cases, where the functionality has not changed, absent unexpected results.
Instant Application
Application (16/297526)
1. A system, comprising: a device having: a memory configured to store at least one identification number of the device; an antenna system having a first resonant frequency and a second resonant frequency; 

a transceiver coupled to the antenna system and configured to receive signals transmitted in the first frequency and signals transmitted in the second frequency; and 

a processor coupled with the memory and the transceiver and configured to provide the identification number of the device;

 and a first communication apparatus configured to interrogate the device using the first frequency; and a second communication apparatus, separate from the first communication apparatus, configured to interrogate the device using the second frequency.
Claim 1: A system, comprising: a device having: a memory configured to store at least one identification number of the device; 

an antenna system having a first resonant frequency and a second resonant frequency; a transceiver coupled to the antenna system and configured to receive signals transmitted in the first frequency and signals transmitted in the second frequency; 

and a processor coupled with the memory and the transceiver and configured to provide the identification number of the device; and 

a first communication apparatus configured to interrogate the device using the first frequency; and 

a second communication apparatus, separate from the first communication apparatus, configured to interrogate the device using the second frequency.


Application (16/940240)
Application (15/250632)
Claim 1:  A system, comprising: a device having: a memory configured to store at least one identification number of the device; an antenna system having a first resonant frequency for a first frequency band and a second resonant frequency for a second frequency band, wherein the first frequency band and the second frequency band are separate from each other; a transceiver coupled to the antenna system and configured to receive signals transmitted in the first frequency and signals transmitted in the second frequency; and a processor coupled with the memory and the transceiver and configured to provide the identification number of the device; and a first communication apparatus configured to communicate with the device using the first frequency; and a second communication apparatus, separate from the first communication apparatus, configured to communicate with the device using the second frequency; wherein the first communication apparatus and the second communication apparatus are positioned in different distance ranges from the device; wherein the first communication apparatus is configured to communicate with the device using a first communication protocol; and the second communication apparatus is configured to communicate with the device using a second communication protocol different from the first communication protocol.
Claim 1: A system, comprising: a radio frequency device having: a memory storing 
at least one identification number of the device;  

an antenna system having a first resonant frequency and a second resonant frequency;  a transceiver coupled to the antenna system to receive signals transmitted in the first 
frequency and signals transmitted in the second frequency;  and

a processor coupled with the memory and the transceiver to provide the identification number of the device;  and

 a first communication apparatus configured to 
interrogate the radio frequency device using the first frequency;  and 

a second communication apparatus, separate from the first communication apparatus, configured to interrogate the radio frequency device using the second frequency 
concurrently with the first communication apparatus interrogating the radio frequency device using the first frequency;  wherein the first communication apparatus interrogates the radio frequency device using a first communication protocol;  and the second communication apparatus interrogates the radio 
frequency device using a second communication protocol different from the first communication protocol. 



Other independent claims and dependent claims are similar and obvious over the claims of the parent case. 


Claim Rejection- 35 USC § 103 
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-5, 7-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (Pub No. 2008/0287067), in view of Smith (2004/0178912) and further in view of Rofougaran (Pub No. 2008/0233880).
Regarding claim 1, Kawamura discloses a system, comprising: a device having: a memory configured to store at least one identification number of the device (Fig. 1: Memory-21M & 11M) & (Para. 69: “Further, when receiving the ID code signal, the communication control unit 21 compares the ID code included in the received ID code signal with the ID code recorded on the memory 21M to perform ID code verification. …”); a transceiver coupled to the antenna system and configured to receive signals transmitted in the first frequency and signals transmitted in the second frequency (Para. 7: “…The portable device includes a transmitter which transmits a first response signal with a selected one of a plurality of frequencies that corresponds to the first request signal in response thereto.... the transmission control unit retransmits the first response signal with another one of the plurality of frequencies”) & (Fig. 3: TX signals in multiple frequency ranges); and a processor coupled with the memory and the transceiver and configured to provide the identification number of the device (Para. 69 & 45 & 48) & (Fig. 1); and a first communication apparatus configured to interrogate the device using the first frequency (Fig. 12 & 19: device communication by using 1st frequency-fa).
Kawamura is silent regarding “an antenna system having a first resonant frequency and a second resonant frequency”. 
In a similar field of endeavor, Smith discloses an antenna system having a first resonant frequency and a second resonant frequency (Para. 54: “The illustrated transmit antenna 46 is configured to communicate wireless signals at a plurality of substantially resonant frequencies. Transmit antenna 46 is substantially tuned to a plurality of independent frequency bands individually having a bandwidth of approximately twenty percent of the highest center frequency. Transmit antenna 46 is tuned to plural exclusive non-overlapping frequency bands in the described arrangement”)
At the time of filling, it would have been obvious to us an antenna system that can resonant over multiple frequency ranges instead of multiple antennas in a device to communicate over plurality of frequency ranges in order to make the device small in size and cost effective.
Kawamura in view of Smith silent regarding a second communication apparatus, separate from the first communication apparatus, configured to interrogate the device using the second frequency.
In a similar field of endeavor, Rofougaran discloses a second communication apparatus, separate from the first communication apparatus (Fig. 1: device-102), configured to interrogate the radio frequency device using the second frequency (Abstract: “Aspects of a method and system for sharing a single antenna for frequency modulation (FM) transmission, FM reception and near field communication (NFC) are presented. Aspects of a system may include at least one circuit that enables, via a single antenna, simultaneous transmission of an FM signal and reception of an FM signal, and transmission of an NFC signal or reception of an NFC signal”).
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains at the time of filling to use an antenna system for simultaneous communication over plurality of frequency signals of Rofougaran’s disclosure with the wireless communication system, as taught by Kawamura. Doing so would have resulted concurrently using multiple frequency ranges in a wireless communication system for improved efficiency of communications.
Regarding claim 2, Kawamura is silent regarding the device is configured to perform a first function in communications with the first communication apparatus and perform a second function, different from the first function, in communications with the second communication apparatus.
In a similar field of endeavor, Rofougaran discloses the device is configured to perform a first function in communications with the first communication apparatus and perform a second function, different from the first function, in communications with the second communication apparatus (Abstract: “Aspects of a method and system for sharing a single antenna for frequency modulation (FM) transmission, FM reception and near field communication (NFC) are presented. Aspects of a system may include at least one circuit that enables, via a single antenna, simultaneous transmission of an FM signal and reception of an FM signal, and transmission of an NFC signal or reception of an NFC signal”) (functions[Wingdings font/0xE0]device simultaneously communicating with multiple devices with different frequency ranges).
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains at the time of filling to use an antenna system for simultaneous communication over plurality of frequency signals of Rofougaran’s disclosure with the wireless communication system, as taught by Kawamura. Doing so would have resulted concurrently using multiple frequency ranges in a wireless communication system for improved efficiency of communications.
Regarding claim 4, Kawamura is silent regarding the first communication apparatus is configured to interrogate the device using a first communication protocol; and the second communication apparatus is configured to interrogate the device using a second -- 14 --Patent ApplicationAttorney Docket No. 120426-106904/US communication protocol different from the first communication protocol.
Rofougaran discloses the first communication apparatus is configured to interrogate the device using a first communication protocol (Fig. 1: Decvice-102 communicate on FM communication protocol); and the second communication apparatus is configured to interrogate the device using a second -- 14 --Patent ApplicationAttorney Docket No. 120426-106904/US communication protocol different from the first communication protocol (Fig. 1: Decvice-104 communicate on NFC protocol).
At the time of filling, it would have been obvious to use multiple communication protocol in a wireless system for increasing range of mobility.
Regarding claim 5, Kawamura is silent regarding the first communication apparatus and the second communication apparatus interrogate the device concurrently using the first communication protocol and the second communication protocol respectively.
Rofougaran discloses he first communication apparatus and the second communication apparatus interrogate the device concurrently using the first communication protocol and the second communication protocol respectively (Abstract: “Aspects of a method and system for sharing a single antenna for frequency modulation (FM) transmission, FM reception and near field communication (NFC) are presented.  Aspects of a system may include at least one circuit that enables, via a single antenna, simultaneous transmission of an FM signal and reception of an FM signal, and transmission of an NFC signal or reception of an NFC signal”) & (Fig. 1: Decvice-102 communicate on FM communication protocol & Decvice-104 communicate on NFC protocol).
At the time of filling, it would have been obvious to use multiple communication protocol in a wireless system for increasing range of mobility.
Regarding claim 7, Kawamura silent regarding the first communication apparatus and the second communication apparatus are positioned in different distance ranges from the radio frequency device.
Rofougaran discloses the first communication apparatus and the second communication apparatus are positioned in different distance ranges from the radio frequency device (Fig. 1).
At the time of the invention, it would have been obvious to one of the ordinary skilled in the art to use multiple communication device in a different location for wireless communication in a wireless system. 
Regarding claim 8, Kawamura silent regarding the antenna system is a patch antenna array.
Examiner taking official notice that a patch antenna array is well known in wireless communication system.
At the time of the invention, it would have been obvious to one of the ordinary skilled in the art to use patch antenna in wireless system to make the antenna smaller in size. 
Regarding claim 9, Kawamura discloses the antenna system includes an antenna and a plurality of trap filters coupled with the antenna (Fig. 4: Antenna with filter-61).
Regarding claim 10, Kawamura discloses a radio frequency device, comprising: a memory storing at least one identification number of the device (Fig. 1: Memory-21M & 11M) & (Para. 69: “Further, when receiving the ID code signal, the communication control unit 21 compares the ID code included in the received ID code signal with the ID code recorded on the memory 21M to perform ID code verification. If the ID code is verified, the communication control unit 21 determines that communication has been established between the portable device 10 and the communication control unit 21”); a transceiver coupled to the antenna system to receive signals transmitted in the first frequency and signals transmitted in the second frequency (Para. 7: “…The portable device includes a transmitter which transmits a first response signal with a selected one of a plurality of frequencies that corresponds to the first request signal in response thereto.... the transmission control unit retransmits the first response signal with another one of the plurality of frequencies”) & (Fig. 3: TX signals in multiple frequency ranges) and a processor coupled with the memory and the transceiver to provide the identification number of the device (Para. 69 & 45 & 48) & (Fig. 1); and wherein the radio frequency device provides a first function by being interrogated by a first communication apparatus using the first frequency (Fig. 12 & 19: device communication by using 1st frequency-fa. First function[Wingdings font/0xE0]communicate in a first frequency with another device).
Kawamura is silent regarding “an antenna system having a first resonant frequency and a second resonant frequency”. 
In a similar field of endeavor, Smith discloses an antenna system having a first resonant frequency and a second resonant frequency (Para. 54: “The illustrated transmit antenna 46 is configured to communicate wireless signals at a plurality of substantially resonant frequencies. Transmit antenna 46 is substantially tuned to a plurality of independent frequency bands individually having a bandwidth of approximately twenty percent of the highest center frequency. Transmit antenna 46 is tuned to plural exclusive non-overlapping frequency bands in the described arrangement”)
At the time of filling, it would have been obvious to us an antenna system that can resonant over multiple frequency ranges instead of multiple antennas in a device to communicate over plurality of frequency ranges in order to make the device small in size and cost effective.
Kawamura is also silent regarding the radio frequency device provides a second function, different from the first function, by being interrogated by a second communication apparatus, separate from the first communication apparatus, using the second frequency concurrently with the first communication apparatus interrogating the radio frequency device using the first frequency.
In a similar field of endeavor, Rofougaran discloses the device is configured to provide a second function, different from the first function, in response to interrogation at the second frequency from a -- 15 --Patent ApplicationAttorney Docket No. 120426-106904/US second communication apparatus (Abstract: “Aspects of a method and system for sharing a single antenna for frequency modulation (FM) transmission, FM reception and near field communication (NFC) are presented. Aspects of a system may include at least one circuit that enables, via a single antenna, simultaneous transmission of an FM signal and reception of an FM signal, and transmission of an NFC signal or reception of an NFC signal”) (Second function[Wingdings font/0xE0]device simultaneously communicating with multiple devices with different frequency ranges).
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains at the time of filling to use an antenna system for simultaneous communication over plurality of frequency signals of Rofougaran’s disclosure with the wireless communication system, as taught by Kawamura. Doing so would have resulted concurrently using multiple frequency ranges in a wireless communication system for improved efficiency of communications.
Regarding claim 11, Kawamura is silent regarding the first communication apparatus is configured to interrogate the device using a first communication protocol; and the second communication apparatus is configured to interrogate the device using a second -- 14 --Patent ApplicationAttorney Docket No. 120426-106904/US communication protocol different from the first communication protocol.
Rofougaran discloses the first communication apparatus is configured to interrogate the device using a first communication protocol (Fig. 1: Decvice-102 communicate on FM communication protocol); and the second communication apparatus is configured to interrogate the device using a second -- 14 --Patent ApplicationAttorney Docket No. 120426-106904/US communication protocol different from the first communication protocol (Fig. 1: Decvice-104 communicate on NFC protocol).
At the time of filling, it would have been obvious to use multiple communication protocol in a wireless system for increasing range of mobility.
Regarding claim 12, Kawamura is silent regarding the device is configured to perform the first function and the second function concurrently in response to the interrogation at the first frequency and the interrogation at the second frequency.
In a similar field of endeavor, Rofougaran discloses the device is configured to perform the first function and the second function concurrently in response to the interrogation at the first frequency and the interrogation at the second frequency (Abstract: “Aspects of a method and system for sharing a single antenna for frequency modulation (FM) transmission, FM reception and near field communication (NFC) are presented. Aspects of a system may include at least one circuit that enables, via a single antenna, simultaneous transmission of an FM signal and reception of an FM signal, and transmission of an NFC signal or reception of an NFC signal”) (Second function[Wingdings font/0xE0]device simultaneously communicating with multiple devices with different frequency ranges).
Doing so would have resulted concurrently using multiple frequency ranges in a wireless communication system for improved efficiency of communications.
Regarding claim 15, Kawamura silent regarding the antenna system is a patch antenna array.
Examiner taking official notice that a patch antenna array is well known in wireless communication system.
At the time of the invention, it would have been obvious to one of the ordinary skilled in the art to use patch antenna in wireless system to make the antenna smaller in size. 
Regarding claim 17, Kawamura is silent regarding the antenna is one of: a dipole antenna, a log periodic dipole array antenna, a triband yagi antenna, quarter wave dipole antenna, a monopole antenna, and a whip antenna.
Examiner taking official notice that those above antenna are well known and frequently use in wireless communication system.
Doing so would have resulted in reliable data communication between multiple devices in a wireless system.
Regarding claim 16, Kawamura discloses the antenna system includes an antenna and two trap filters coupled with the antenna, and the two trap filters have the first resonant frequency and the second resonant frequency respectively (Fig. 4: Antenna with filter-64a & 64b).
Regarding claim 18, Kawamura discloses method, comprising: interrogating a device using a first frequency (Fig. 3: TX signals with frequency ranges), wherein the device has: a memory configured to store identification number of the device (Fig. 1: Memory-21M & 11M) & (Para. 69: “Further, when receiving the ID code signal, the communication control unit 21 compares the ID code included in the received ID code signal with the ID code recorded on the memory 21M to perform ID code verification. If the ID code is verified, the communication control unit 21 determines that communication has been established between the portable device 10 and the communication control unit 21”); a transceiver coupled to the antenna system and configured to receive-- 16 --Patent ApplicationAttorney Docket No. 120426-106904/US signals transmitted in the first frequency and signals transmitted in the second frequency (Para. 7: “…The portable device includes a transmitter which transmits a first response signal with a selected one of a plurality of frequencies that corresponds to the first request signal in response thereto.... the transmission control unit retransmits the first response signal with another one of the plurality of frequencies”) & (Fig. 3: TX signals in multiple frequency ranges); and a processor coupled with the memory and the transceiver and configured to provide the identification number of the device (Para. 69 & 45 & 48) & (Fig. 1); and a first communication apparatus configured to interrogate the device using the first frequency (Fig. 12 & 19: device communication by using 1st frequency-fa).
Kawamura is silent regarding “an antenna system having a first resonant frequency and a second resonant frequency”. 
In a similar field of endeavor, Smith discloses an antenna system having a first resonant frequency and a second resonant frequency (Para. 54: “The illustrated transmit antenna 46 is configured to communicate wireless signals at a plurality of substantially resonant frequencies. Transmit antenna 46 is substantially tuned to a plurality of independent frequency bands individually having a bandwidth of approximately twenty percent of the highest center frequency. Transmit antenna 46 is tuned to plural exclusive non-overlapping frequency bands in the described arrangement”)
At the time of filling, it would have been obvious to us an antenna system that can resonant over multiple frequency ranges instead of multiple antennas in a device to communicate over plurality of frequency ranges in order to make the device small in size and cost effective.
Kawamura in view of Smith silent regarding interrogating the device using a second frequency, concurrently with the interrogating of the device using the first frequency.
In a similar field of endeavor, Rofougaran discloses a method comprising interrogating the device using a second frequency, concurrently with the interrogating of the device using the first frequency (Abstract: “Aspects of a method and system for sharing a single antenna for frequency modulation (FM) transmission, FM reception and near field communication (NFC) are presented. Aspects of a system may include at least one circuit that enables, via a single antenna, simultaneous transmission of an FM signal and reception of an FM signal, and transmission of an NFC signal or reception of an NFC signal”).
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains at the time of filling to use an antenna system for simultaneous communication over plurality of frequency signals of Rofougaran’s disclosure with the wireless communication system, as taught by Kawamura. Doing so would have resulted concurrently using multiple frequency ranges in a wireless communication system for improved efficiency of communications.
Regarding claim 19, Kawamura is silent regarding the first communication apparatus is configured to interrogate the device using a first communication protocol; and the second communication apparatus is configured to interrogate the device using a second -- 14 --Patent ApplicationAttorney Docket No. 120426-106904/US communication protocol different from the first communication protocol.
Rofougaran discloses the first communication apparatus is configured to interrogate the device using a first communication protocol (Fig. 1: Decvice-102 communicate on FM communication protocol); and the second communication apparatus is configured to interrogate the device using a second -- 14 --Patent ApplicationAttorney Docket No. 120426-106904/US communication protocol different from the first communication protocol (Fig. 1: Decvice-104 communicate on NFC protocol).
At the time of filling, it would have been obvious to use multiple communication protocol in a wireless system for increasing range of mobility.
Regarding claim 20, Kawamura is silent regarding the device is configured to perform the first function and the second function concurrently in response to the interrogation at the first frequency and the interrogation at the second frequency.
In a similar field of endeavor, Rofougaran discloses the device is configured to perform the first function and the second function concurrently in response to the interrogation at the first frequency and the interrogation at the second frequency (Abstract: “Aspects of a method and system for sharing a single antenna for frequency modulation (FM) transmission, FM reception and near field communication (NFC) are presented. Aspects of a system may include at least one circuit that enables, via a single antenna, simultaneous transmission of an FM signal and reception of an FM signal, and transmission of an NFC signal or reception of an NFC signal”) (Second function[Wingdings font/0xE0]device simultaneously communicating with multiple devices with different frequency ranges).
Doing so would have resulted concurrently using multiple frequency ranges in a wireless communication system for improved efficiency of communications.
Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (Pub No. 2008/0287067 in view of Smith (2004/0178912), in view of Rofougaran (Pub No. 2008/0233880), and further in view of Sun (Pub No. 2008/0233925).
Regarding claim 3, Kawamura is silent regarding the first communication apparatus identifies a hospital patient; and the second communication apparatus monitors patient data or reports patient status.
Sun teaches the first communication apparatus identifies a hospital patient; and the second communication apparatus monitors patient data or reports patient status (Para. 12 & 26 & abstract).
At the time of invention, it would have been obvious to use communication device to track patient for retrieve and generate necessary patient information. 
Regarding claim 14, Kawamura is silent regarding the first function identifies a person; and the second function identifies data or status of the person.
Sun teaches the first function identifies a person; and the second function identifies data or status of the person (Para. 12 & 26 & abstract).
At the time of invention, it would have been obvious to use communication device to track patient for retrieve and generate necessary patient information. 
Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (Pub No. 2008/0287067 in view of Smith (2004/0178912), in view of Rofougaran (Pub No. 2008/0233880), and further in view of Reynolds (Pub No. 20070001851).
Regarding claim 6 & 13, Kawamura is silent regarding the first communication protocol is in accordance with an EPC UHF protocol; and the second communication protocol is in accordance with an EPC HF protocol.
Reynolds discloses the first communication protocol is in accordance with an EPC UHF protocol; and the second communication protocol is in accordance with an EPC HF protocol (Para. 47 & 51).
At the time of filling, it would have been obvious to use RFID protocol for short distance communication in a wireless system for inexpensive data communication. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD K TALUKDER/Primary Examiner, Art Unit 2648